IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,742


EX PARTE CALANDRA DENISE BELL, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F01-21312-MQ IN THE 204TH DISTRICT COURT

FROM DALLAS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of forgery and
sentenced to ten years' imprisonment. The Fifth Court of Appeals affirmed her conviction. Bell v.
State, No. 05-02-00491-CR (Tex. App.-Dallas, delivered August 21, 2003, no pet.).  
	Applicant contends, among other things, that her appellate counsel rendered ineffective
assistance because counsel failed to timely notify Applicant that her conviction had been affirmed and
failed to advise her of her right to petition for discretionary review pro se. 
	Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to timely notify
Applicant that her conviction had been affirmed and failed to advise her of her right to petition for
discretionary appeal pro se. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find that
Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the
judgment of the Fifth Court of Appeals in Cause No. 05-02-00491-CR that affirmed her conviction
in Case No. F01-21312-MQ from the 204th Judicial District Court of Dallas County. Applicant shall
file her petition for discretionary review with the Fifth Court of Appeals within 30 days of the date
on which this Court's mandate issues.
	Applicant's remaining claims are dismissed. Ex parte Torres, 943 S.W.2d 469 (Tex. Crim.
App. 1997).

Delivered: August 22, 2007
Do not publish